Citation Nr: 0218327	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  96-33 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUE

Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD), initially evaluated as 50 percent 
disabling, effective from April 6, 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel






INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1970.

This appeal arises from a September 1995 rating decision 
of the RO that granted service connection for PTSD and 
assigned a 10 percent rating, effective April 6, 1995.  
The veteran filed a notice of disagreement in February 
1996, and the RO issued a statement of the case in 
February 1996.  In a note dated in April 1996, the RO 
indicated that the grant of service connection and the 10 
percent rating had been erroneously based upon the VA 
examination of another veteran.  

The veteran was then provided a VA examination in May 
1996, and a supplemental statement of the case granted 
service connection for PTSD and assigned a 50 percent 
rating for service-connected PTSD, effective from April 6, 
1995.  The veteran timely perfected an appeal in July 1996 
as to the 50 percent rating.

Because the veteran has disagreed with what is essentially 
an initial 50 percent rating, the Board has 
recharacterized the issue as listed on the title page.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In cases such as this, where the claim for a higher 
evaluation stems from an initial grant of service 
connection for the disability at issue, "staged" ratings 
may be assigned if there is a material change in the 
degree of disability during the pendency of the appeal.  

In response to a request for a hearing, the RO notified 
the veteran in a June 2000 letter to his last known 
address that a hearing had been scheduled for July 25, 
2000. The claims file notes that the veteran failed to 
report for the hearing, although the RO notification 
letter has not been returned by the United States Postal 
Service as undeliverable.  The veteran has not requested 
rescheduling of the hearing.  See 38 C.F.R. § 
20.702(d)(2002).


FINDINGS OF FACT

1. All identified relevant evidence necessary for 
disposition of the appeal has been obtained.
2. The veteran's PTSD has caused demonstrable inability to 
obtain or retain employment throughout the appeal 
period.  


CONCLUSION OF LAW

The criteria for a 100 percent schedular rating for PTSD 
are met during the entire appeal period.  38 U.S.C.A. § 
1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.132, Diagnostic Code 9411 (effective prior to 
November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

The Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West Supp. 2001.  

In this regard, the Board notes that, during the course of 
this appeal, the veteran was afforded several VA 
psychiatric examinations in order to fully evaluate the 
severity of the service-connected disability.  
Additionally, all facts have been sufficiently developed, 
and no further assistance to the veteran is required to 
comply with the duty to assist as mandated by the VCAA.  
The Board notes that by virtue of the rating decisions, 
Statement of the Case, March 2001 supplemental statement 
of the case including VCAA notification, as well as other 
notices issued during the pendency of the appeal, the 
veteran and his representative have been advised of the 
law and regulations governing the claim, and the basis for 
denial of the claim.  The March 2001 letter set forth VA's 
duty to assist and the respective responsibilities of the 
RO and veteran as to what evidence the veteran needed to 
submit and what evidence VA would try to obtain.

Thus the Board finds that the veteran has been provided 
with adequate notice of the evidence needed to 
successfully prove his claim and that there is no 
prejudice to him by appellate consideration of the claim 
at this time without another remand of the case to the RO 
for providing additional assistance to the veteran in the 
development of his claim as required by the VCAA or to 
give the representative another opportunity to present 
additional evidence and/or argument.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The record on appeal demonstrates 
the futility of any further evidentiary development and 
that there is no reasonable possibility that further 
assistance would aid him in substantiating his claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).


Factual Background

A review of the veteran's service records shows that he 
had combat service in the Republic of Vietnam.  The 
veteran's medals include the Vietnam Service Medal with 1 
star, and the Combat Action Ribbon.

May 1996 VA compensation and pension examination shows 
that the veteran's wife died two years prior, and he has a 
son and daughter.  He lived in a shelter.  He reported a 
medical history of low back pain and headaches, alcohol 
and drug abuse.  The veteran reported problems sleeping 
and constantly hears his wife and friends who were killed 
in Vietnam calling to him, drank and used drugs to forget 
his war experiences.  He also stated that he occasionally 
hears voices telling him to kill - kill -kill, and at 
times feels people are watching him or following him.  He 
was a loner.  He was tearful talking about his wife.  The 
examiner noted that the veteran was alert and oriented 
times three.  Speech was normal rate and volume.  He moved 
around in his seat, with poor eye contact, and memory was 
intact.  Affect was anxious and his mood was depressed.  
He denied visual or auditory hallucinations, but was 
positive for paranoia.  He denied suicidal or homicidal 
ideation, and was tangential at times, but not 
circumstantial.  Abstractions were good, and there was no 
loosening of associations.  His insight was fair and 
judgment poor.  Diagnosis was AXIS I, PTSD, moderate-
severe, alcohol and drug abuse; AXIS II, deferred; AXIS 
III, low back pain and headaches (would recommend that the 
patient be admitted to a PTSD unit).

VA outpatient treatment notes from April and May 1995 show 
psychiatric consultation.  He complained of depression.  
He was homeless and living at the YMCA.  He had no 
suicidal or homicidal ideation.  He was oriented times 
three, alert and coherent, with demeanor and dress okay. 
He reported dreams and daytime memories of war events, and 
insomnia.  He stated he would look for work but was 
tearful about his wife's death when he lost interest in 
the system.  Impression was AXIS I, depression, prolonged 
grief; severe dysphoria unassociated with suicidal or 
homicidal ideation, with no current risk to self or 
others.  The veteran was referred for detoxification of 
alcohol and drug abuse.  In May 1995, psychiatric consult 
noted complaints of depression, feeling bad and weeping.  
He was unemployed and stated that he walks around all day.  
He denied suicidal or homicidal ideation.

In May 1997, the veteran canceled his personal hearing 
scheduled at the RO.   He underwent VA examination in May 
1997.  He reported being homeless since 1992 and 
unemployed since 1994 after having previously worked for 
14 years as a fork lift operator.  He still used heroin 
sporadically, and drank beer.  He stated he had no friends 
or goal directed or pleasurable activities, and resided in 
a shelter.  He recounted hearing his wife's voice, and 
voices of lost Vietnam comrades calling him at night, and 
voices urging him to kill, but he has been able to resist 
these voices.  He felt depressed, was unable to work 
because he felt anxious constantly, had difficulty 
concentrating, and was unable to involve himself with 
others.  He reported nightmares of combat 3-4 times a 
week, and recurrent headaches, with memories and 
flashbacks of his war experiences; he startled severely on 
sharp sounds, and avoided people.

The examiner noted that the veteran was alert times three, 
with conventional appearance.  Psychomotor activity was 
reduced and he was significantly depressed.  Speech was 
sparse, nonspontaneous, and response time was prolonged.  
He appeared close to tears, his voice was low, almost a 
whisper, with no eye contact and vague and evasive 
responses.  His affect was constricted and he expressed 
paranoid persecutory ideation, and auditory 
hallucinations.  He denied suicidal intent, but admitted 
to some self-destructive thoughts.  Short and long-term 
memory was noted as intact, but concentration at times 
impaired.  There were no cognitive deficits.  Intellect 
was average, and insight poor, with judgment adequate.  
Diagnosis was AXIS I, PTSD, major depressive disorder with 
psychotic features secondary to PTSD; AXIS II, none; AXIS 
III, history of alcohol and drug abuse; AXIS IV, combat 
stress, loss of wife, inability to work; AXIS V, GAF 40.  
Major impairment in social and occupational function; he 
is unable to work or conduct constructive social 
relations, including his two children; he is persistently 
depressed, which precludes all but basic activity such as 
eating, hygiene, and dressing.

On VA examination in January 1999, the veteran reported 
recent participation in his first substance rehabilitation 
program two months prior, and completion of a 21-day 
program.  He stated he had no steady employment since 1992 
when his place of employment closed, and that his arm was 
bothering him and he was unable to do heavy labor work he 
had been doing 'under the table.'

Mental status examination showed unkempt appearance, which 
the veteran ascribed to the fact that he was doing some 
work earlier and had gotten dirty.  His demeanor was noted 
as down and despondent, and he kept his head looking down 
and had a despondent facial expression.  It was frequently 
necessary to repeat questions.  He denied any substance 
abuse prior to the interview.  He reported hallucinations 
which appeared related to PTSD than to psychosis, that he 
would hear friends from Vietnam calling for help.  He 
denied paranoia or delusional ideation, but reported 
chronic problems such as flashbacks, nightmares, intrusive 
thoughts, disturbed sleep, depression.  He expressed a 
sense of loss and inability to organize or structure his 
life since the death of his common-law wife.  He denied 
any history of suicide or assaultive behaviors, although 
he said that he often has suicide on his mind.  His 
insights and judgment appeared limited.  Diagnosis was 
AXIS I, PTSD, chronic, alcohol abuse, heroin and cocaine 
dependence in partial remission; AXIS IV, moderate, 
homeless, unemployed; AXIS V, GAF was estimated at 45.  

A Travel Board hearing was scheduled for July 2000, but 
the veteran failed to appear.  In a Statement of 
Accredited Representative in Appealed Case in Lieu of VA 
Form 646, received in August 2000, the veteran and his 
representative reiterated arguments for a higher rating.  

On VA examination in September 2000, the veteran reported 
living with a friend and that his mother gives him 
emotional and social support.  He was casually but 
reasonably dressed.  He was tense, but cooperative, 
attentive and easily approachable.  Mood was anxious, and 
affect was appropriate.  He was coherent, relevant and 
reached the point of talk.  There were no suicidal or 
homicidal thoughts, and he appeared to be of average 
intelligence and had a good grasp of general information.  
His memory and orientation were intact, judgment was fair, 
and insight was partial.  GAF was 45.  The examiner noted 
that the veteran has severe limitation of his social 
abilities, and isolates himself, with only his mother for 
support.  He had no friends and it seemed that this was an 
effect of his PTSD.  He had not been working for six years 
so there was no way to say how the PTSD affected his 
ability to work.

Analysis

In general, disability evaluations are assigned by 
applying a schedule of ratings (rating schedule) which 
represent, as far as can practicably be determined, the 
average impairment of earning capacity.  38 U.S.C.A. § 
1155.  Although the regulations require that, in 
evaluating a given disability, that disability be viewed 
in relation to its whole recorded history, 38 C.F.R. § 
4.41, where entitlement to compensation has already been 
established, and an increase in the disability rating is 
at issue, it is the present level of disability which is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  However, in cases such as this, where the claim 
for a higher evaluation stems from an initial grant of 
service connection for the disability at issue, "staged" 
ratings may be assigned.  Thus, where an initially 
assigned disability evaluation has been appealed, it is 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  See also 
Meeks v West, 12 Vet. App. 352 (1999).  Also, where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The Board observes that, effective November 7, 1996, VA 
revised the criteria for diagnosing and evaluating 
psychiatric disabilities.  Where the law or regulation 
changes after a claim has been filed or reopened but 
before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
applies, absent congressional or Secretarial intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  In 
this regard, the General Counsel of VA has held that where 
a law or regulation changes during the pendency of a claim 
for an increased rating, the Board should first determine 
whether the revised version is more favorable to the 
veteran.  In so doing, it may be necessary to apply both 
the old and new versions of the regulation.  If the 
revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
5110(g) (West 1991) can be no earlier than the effective 
date of that change.  VA must apply only the earlier 
version of the regulation for the period prior to the 
effective date of the change.  VAOPGCPREC 3-2000 (2000).  
As such, VA must consider the claim pursuant to the former 
criteria during the course of the entire appeal, and since 
November 7, 1996, under the revised criteria, applying 
whichever is more favorable to the veteran.  See also 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997). 

Under the old rating schedule, a 100 percent evaluation is 
warranted for PTSD when: 1) the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community; 2) the 
veteran exhibits totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior; 3) the veteran is 
demonstrably unable to obtain or retain employment.  

A 70 percent evaluation is warranted when the ability to 
establish and maintain effective or favorable 
relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability 
to obtain or retain employment.  38 C.F.R. § 4.132, Code 
9411 (effective prior to Nov. 7, 1996).

Under the revised general rating formula for the 
evaluation of mental disorders, 38 C.F.R. § 4.130, Code 
9411, effective November 7, 1996, PTSD will be rated as 
follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.-100 percent.  

Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals that interfere with 
routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked  irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.-70 percent.

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. -50 percent.

Comparing the veteran's PTSD symptoms to criteria of the 
former provisions of the rating schedule, the Board finds 
ample evidence that the criteria for a 100 percent 
schedular rating are more nearly approximated.  In May 
1996, a VA psychiatrist felt that the veteran should be 
admitted to a PTSD unit.  GAF scores in VA examinations of 
May 1997, January 1999, and September 2000, vary between 
40  in 1997 to 45 in 2000.  A GAF of 41 to 50 denotes 
serious symptoms or serious impairment in social, 
occupational, or school functioning (e.g. no friends, 
unable to keep a job).  Added to the GAF scores however, 
the overall evidence of the veteran's symptomatology 
consistently notes that the veteran was unemployed since 
1992 and has been unable to maintain employment since 
then, living in a homeless shelter until recently.  A May 
1997 VA examiner stated that he is persistently depressed 
which precludes all but basic activities such as eating, 
hygiene, and dressing.  A January 1999 examiner stated 
that the veteran was unable to work or conduct 
constructive social relations.  The examination noted that 
the veteran's major depressive disorder was secondary to 
his PTSD.  Considering the consistent severity of the 
veteran's PTSD throughout the appeal period, the Board 
finds that the veteran's PTSD has been manifested 
throughout the appeal period by demonstrated inability to 
obtain or retain employment.  Thus, under the more 
favorable former provisions of the rating schedule for 
PTSD, the disability picture for a 100 percent schedular 
rating is more nearly approximated.  As the maximum 
schedular rating for PTSD has been assigned, there is no 
need to discuss a rating under the revised version.
ORDER

A 100 percent evaluation for PTSD from April 6, 1995, is 
granted, subject to the laws and regulations concerning 
the payment of monetary benefits.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

